Case 2:19-mc-00031-GW-MRW Document 7 Filed 03/29/19 Page 1 of 2 Page ID #:226

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                  CASE NUMBER:


  COUNTY OF COOK                                                    2:19−mc−00031−GW−MRW
                                                  Plaintiff(s),

           v.
  WELLS FARGO AND CO., et al.
                                                                    NOTICE TO FILER OF DEFICIENCIES IN
                                                Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




  PLEASE TAKE NOTICE:

  The following problem(s) have been found with your electronically filed document:

  Date Filed:         3/26/2019
  Document Number(s):                6
  Title of Document(s): Joint Stipulation Regarding Plaintiffs Withdrawal of Motion to
  Quash Subpoena Duces Tecum to NonParty Investigator Wolfram T. Worms and for a
  Protective Order
  ERROR(S) WITH DOCUMENT:

  Proposed Document was not submitted as separate attachment.




  Other:

  Electronic copies of proposed orders (in Microsoft Word format) must be e−mailed to the Court at
  MRW_chambers@cacd.uscourts.gov
  Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
  document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
  notice unless and until the Court directs you to do so.


                                                 Clerk, U.S. District Court

  Dated: March 29, 2019                          By: /s/ Veronica McKamie veronica_piper@cacd.uscourts.gov
                                                    Deputy Clerk



   G−112A(10/13) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
Case  2:19-mc-00031-GW-MRW Document 7 Filed 03/29/19 Page 2 of 2 Page ID #:227
  cc: Assigned District Judge and/or Magistrate Judge

     Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.




   G−112A(10/13) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
